Sale by a sheriff of two undivided third parts of three contiguous houses in one lot, confirmed by the court.Motion to set aside a sale of two undivided third parts of a certain lot of ground, situate in the city of Philadelphia, containing 65, feet on Front street, and extending to Water street, by the sheriff.It was contended on the part of the plaintiff and purchaser that the circumstances of the present case formed an exception *550to the general rule laid down by the court, at the last term, in John Harrison v. this defendant, that the sheriff should sell different houses, or tracts of land, separately in order to enhance the biddings at public sale. Few persons would choose to purchase an undivided interest in a house, which was incapable of division. A buyer could not reasonably promise himself a title in the entirety, in any given time, and this consideration must necessarily depreciate the sale. If three houses stood together of equal value, the exchange of an undivided third part of-the whole could readily be effected for the benefit of all the parties. And if they were not of the same relative value, still an interchange was facilitated by an entire sale, as a sum of money might be given, or received by way of owelty of partition.And of this opinion was a majority of the court, who denied the motion, and confirmed the sale, (Smith, J. dissenting.)